IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 PNC BANK, NATIONAL
 ASSOCIATION, its successors in                   No. 80966-1-I
 interest and/or assigns,
                                                  DIVISION ONE
                              Respondent,
                v.
                                                  UNPUBLISHED OPINION
 LAURA COZZA,

                              Appellant,


 MATTHEW COZZA; CITIFINANCIAL,
 INC.; OCCUPANTS OF THE
 PREMISES,

                              Defendants.


       CHUN, J. — Laura Cozza defaulted on her mortgage. PNC Bank, the

holder of the promissory note, brought this action seeking judicial foreclosure.

Cozza answered PNC’s complaint and asserted counterclaims broadly alleging

fraud. PNC moved for summary judgment for decree of foreclosure and to

dismiss Cozza’s counterclaims. Cozza cross-moved for summary judgment on

judicial foreclosure. The trial court granted PNC’s motion for summary judgment

and denied Cozza’s cross-motion. We affirm.

                                  I. BACKGROUND

       In 2007, Laura Cozza and her then-husband Matthew Cozza agreed to a

construction loan from National City Bank—PNC’s predecessor by merger. They



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80966-1-I/2


used the loan to construct a home in Washington.

       In February 2008, the Cozzas signed a promissory note (Note) to

refinance the construction loan into a permanent mortgage loan (Loan) payable

to National City Mortgage, a division of National City Bank. They also executed a

Deed of Trust to secure the Note. National City Mortgage, a division of National

City Bank, endorsed the Note to National City Mortgage Co., a subsidiary of

National City Bank, which endorsed the note in blank.1

       National City Corporation—National City Bank’s parent company—merged

with PNC in December 2008 and, as a result, National City Bank became a

subsidiary of PNC. Before April 2013, PNC sold the Loan to Freddie Mac. In

April 2013, Freddie Mac informed PNC that because PNC overstated Laura

Cozza’s income in violation of Freddie Mac’s requirements, PNC needed to

repurchase the Loan.

       The Cozzas separated in 2010 and in 2011, during their divorce

proceeding, Matthew Cozza transferred all his interest in the property to Laura

Cozza.2 After the separation, Laura Cozza stopped making mortgage payments.

While the parties dispute when Laura Cozza ceased payments, they agree she

has not made payments since 2012. In 2014, Laura Cozza moved to

Pennsylvania and has since rented out the property at issue.




       1
          When endorsed in blank, a note is “payable to bearer and may be negotiated by
transfer of possession alone.” Brown v. Dep’t of Commerce, 184 Wn.2d 509, 523, 359
P.3d 771 (2015) (quoting RCW 62A.3-205(b)).
        2
          The record does not show this transfer, but the parties agree it occurred.


                                          2
No. 80966-1-I/3


       In 2016, PNC sued the Cozzas, seeking judicial foreclosure. The Cozzas

answered, asserting counterclaims. In 2019, PNC moved for summary judgment

for judicial foreclosure and dismissal of the Cozzas’ counterclaims. The Cozzas

cross-moved for summary judgment, seeking dismissal of the foreclosure claim.

       At a hearing on the motions, PNC produced the original Note signed by

the Cozzas and endorsed in blank. At a second hearing, the trial court granted

PNC’s motion and denied the Cozzas’ cross-motion. Neither the oral ruling nor

the written order on the motions includes findings of fact or conclusions of law.

The trial court then entered a Judgment and Decree of Foreclosure, which

dismisses the Cozzas’ counterclaims with prejudice.

       Laura Cozza3 appeals.

                                    II. ANALYSIS

   A. PNC’s Motion for Summary Judgment

       Cozza says that the trial court erred in granting PNC’s motion for summary

judgment for judicial foreclosure and dismissal of counterclaims because genuine

issues of material fact exist as to multiple issues. We disagree.

       We review de novo summary judgment rulings. Matter of Estate of Ray,

15 Wn. App. 2d 353, 356, 478 P.3d 1126 (2020). “Summary judgment is

appropriate if the record shows there is no genuine issue of material fact and that

the moving party is entitled to a judgment as a matter of law.” Id. A fact is

material if the outcome of the litigation depends on it. Id. Courts “consider the


       3
          Below, this opinion refers to Laura Cozza as “Cozza” as Matthew Cozza is not a
party to the appeal.


                                           3
No. 80966-1-I/4


facts submitted and all reasonable inferences from those facts in the light most

favorable to the nonmoving party.” Id. at 357. “The nonmoving party may not

rely on speculation, argumentative assertions that unresolved factual issues

remain, or having its affidavits accepted at face value.” Heath v. Uraga, 106 Wn.

App. 506, 513, 24 P.3d 413 (2001). If the nonmoving party fails to show a

genuine issue of material fact, then summary judgment is proper. Vallandigham

v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 26, 109 P.3d 805 (2005).

       1. Judicial foreclosure

           a. Standing

       Cozza says that a genuine issue of material fact exists as to whether PNC

had standing to sue. She contends the record shows that Freddie Mac, and not

PNC, is the owner of the Note and Deed of Trust, so PNC cannot seek

foreclosure. PNC responds that it has such standing, given that it is the holder of

the Note. We agree with PNC.

       “[I]t is the holder of a note who is entitled to enforce it.”4 Deutsche Bank

Nat’l Tr. Co. v. Slotke, 192 Wn. App. 166, 173, 367 P.3d 600 (2016). And one

who possesses a note holds it. Id. “A declaration by the beneficiary made under

the penalty of perjury stating that the beneficiary is the actual holder of the

promissory note or other obligation secured by the deed of trust shall be

sufficient proof [of the status to enforce the note].” Bavand v. OneWest Bank,


       4
          Cozza says that a related issue is “whether PNC’s fraud requires” the
application of prior law. Citing Bain v. Metro. Mortg. Grp., Inc., 175 Wn.2d 83, 285 P.3d
34 (2012), she notes that prior law required that a creditor must own and hold the note to
foreclose on a deed of trust. As discussed below, Cozza does not establish any issue of
fact as to fraud, and thus we do not address this argument.


                                            4
No. 80966-1-I/5


196 Wn. App. 813, 824, 385 P.3d 233 (2016), as modified (Dec. 15, 2016)

(emphasis omitted) (quoting RCW 61.24.030(7)(a)).

       PNC submitted evidence that it holds and owns the Note. The declaration

of PNC employee Sarah Greggerson says that PNC possessed the Note when it

initiated the complaint. During her deposition, Cozza stated that she recognized

her signature on the Note. And at the first summary judgment hearing, PNC

produced what it claimed was the original Note in its possession.5 National City

Mortgage Co., a subsidiary of National City Bank, endorsed the note in blank and

then National City Bank merged with PNC.6

       Cozza submitted correspondence between Freddie Mac and PNC from

2013 in which Freddie Mac informed PNC that PNC must repurchase the Subject

Loan because PNC inflated Cozza’s income, which violated the sale guidelines.

But this merely indicates that Freddie Mac owned the Note at some point.

Nothing in this correspondence indicates that PNC did not buy back the loan.

       Cozza contends that PNC should have produced evidence that it bought

back the Loan. But possession of the Note suffices for PNC to have standing.

See Deutsche Bank, 192 Wn. App. at 173.

       Cozza also says that PNC cannot sue because it committed fraud by

overstating Cozza’s income and claiming ownership of the Loan when it was not

       5
          While Cozza disputed at the hearing that the Note was in fact the original Note,
she does not make a similar argument on appeal.
        Cozza suggests that Tara Ingram, the document custodian who endorsed the
Note in blank, lacked the authority to do so, but points to no evidence to support this
suggestion.
        6
          When endorsed in blank, a note is “payable to bearer and may be negotiated by
transfer of possession alone.” Brown, 184 at 523 (quoting RCW 62A.3-205(b)).


                                            5
No. 80966-1-I/6


the owner. We conclude that Cozza has not established a genuine issue of

material fact about fraud, and thus fraud cannot constitute the basis for an

argument that PNC lacks the authority to sue.7

       Cozza relies only on the correspondence between Freddie Mac and PNC

in her attempt to establish a genuine issue of material fact as to the existence of

fraud. In these documents, Freddie Mac required PNC to repurchase the Loan

because PNC overstated Cozza’s income. PNC responded that it did not

overstate Cozza’s income and that Freddie Mac failed to establish that PNC must

repurchase the Loan. Freddie Mac responded by reiterating its previous position.

This exchange hardly suffices to raise a genuine issue of material fact about

fraud. Freddie Mac does not accuse PNC of fraud, and overstated income alone

is not evidence of fraud. Thus, the trial court did not err.

           b. Default

       Cozza says that a genuine issue of material fact exists as to whether PNC

“manufactured” her default. Cozza says that she made her mortgage payments

for January, February, and March 2011, and that this conflicts with PNC’s

contention that she made none of those payments. PNC disagrees. We



       7
         The elements of fraud are:
       (1) a representation of existing fact, (2) its materiality, (3) its falsity, (4) the
       speaker’s knowledge of its falsity, (5) the speaker’s intent that it be acted
       upon by the person to whom it is made, (6) ignorance of its falsity on the
       part of the person to whom the representation is addressed, (7) the latter’s
       reliance on the truth of the representation, (8) the right to rely upon it, and
       (9) consequent damage.
Frontier Bank v. Bingo Inv., LLC, 191 Wn. App. 43, 59, 361 P.3d 230 (2015) (quoting
Elcon Constr., Inc. v. E. Wash. Univ., 174 Wn.2d 157, 166, 273 P.3d 965 (2012)). They
“must be established by clear, cogent, and convincing evidence.” Id.


                                             6
No. 80966-1-I/7


conclude that, even assuming Cozza established an issue about when she

stopped making payments, she has not established materiality.

       Greggerson’s declaration says that Cozza failed to make payments in

January and February 2011. It says that Cozza made a payment in March 2011

but PNC returned the payment as insufficient to bring the account current.

Greggerson noted that Cozza has not made a regular monthly payment under

the Note since March 2011. Financial documents from 2011 corroborate this

declaration. Greggerson stated that in 2012, Cozza made three payments under

a trial payment plan for a potential loan modification, but afterward Cozza did not

make any payments on the Loan. PNC submitted financial documents showing

that the three payments Cozza made in 2012 were combined and used to pay off

her balance from January and February 2011.

       During her deposition, Cozza stated that she had made her January,

February, and March 2011 payments as well as three payments in 2012. Her

declaration makes similar statements and says that PNC returned her March

2011 payment with no explanation. Cozza submitted a series of documents PNC

sent her that state that she was in default as of March 2011. One undated

document titled “Current Loan Information,” states that the “year to date” total

payments equal $3,766.46 and that the next payment was due on March 1, 2011.

       Cozza concedes that she has not made payments since 2012. But she

says she has established a genuine issue of material fact as to whether PNC

“manufactured” the default. Cozza says that PNC’s calculations for the total

amount owed “have to be off.” Assuming she has shown an issue as to the


                                         7
No. 80966-1-I/8


timing of the default, she has not pointed to evidence showing how that issue is

material to the question of whether PNC “manufactured” the default. See Ray,

15 Wn. App. at 356 (holding that an issue is material only if it affects the outcome

of the litigation).

            c. Case of equity

        Cozza seemingly argues the following: this is a case of equity, the trial

court seems to have agreed, summary judgment is often inappropriate in equity

cases, thus the trial court should have “set forth” its decision to apply equity

jurisdiction in its summary judgment ruling. See Cornish Coll. of the Arts v. 1000

Virginia Ltd. P’ship, 158 Wn. App. 203, 220–21, 242 P.3d 1 (2010) (“Due to the

discretionary nature of decisions made in equity, granting equitable relief on

summary judgment may be inappropriate in many cases.”). Cozza says, based

on the trial court’s ruling, one cannot tell whether the trial court considered her

arguments that PNC lacked standing and that the trial court should exercise

equity jurisdiction.

        The parties agree that the case is equitable in nature. But the trial court

did not indicate whether it was treating the case as such.8 Cozza cites no legal

authority requiring that if a court exercises equity jurisdiction, it say so in its

summary judgment ruling. We conclude that the trial court did not err.




        8
          During a hearing, the trial court noted, “[T]he Defendants specifically requested
that this court exercise its considerable powers in equity in their favor” and ruled that by
doing so, Cozza waived any personal jurisdiction argument. But this does not show
whether the trial court agreed that it should exercise equitable jurisdiction.


                                             8
No. 80966-1-I/9


       2. Dismissal of counterclaim for trespass

       As to her claim for trespass,9 Cozza says that a genuine issue of material

fact exists as to the reason she moved out of her Washington home to

Pennsylvania. She contends that she was forced out by harassing trespassers

sent by PNC. PNC responds that she left to rent out the property. It says that

the trial court properly dismissed Cozza’s claims because no trespass occurred.

We conclude no genuine issue of material fact exists on this issue.

       Cozza submitted a declaration stating that people came onto her property

“every week,” took photographs, and verbally abused her. Cozza submitted

photographs that PNC’s agents took of her house, a description of her home by

an agent, and photographs of a car allegedly belonging to someone who came to

empty the house. These establish only that PNC’s agents have been to the

property. And Section 7 of the Deed of Trust states, “Lender or its agent may

make reasonable entries upon and inspections of the Property.” Also, Section 9

states, “If (a) Borrower fails to perform the covenants and agreements contained

in this Security Instrument . . . the Lender may do and pay for whatever is

reasonable, or appropriate to protect Lender’s interest in the Property and rights

under this Security Instrument.” Cozza’s evidence falls short of establishing a

genuine issue of fact as to trespass, particularly since she must establish an

issue of fact as to each of the elements of trespass.


       9
         “To establish intentional trespass, a plaintiff must show (1) an invasion of
property affecting an interest in exclusive possession; (2) an intentional act; (3)
reasonable foreseeability that the act would disturb the plaintiff’s possessory interest;
and (4) actual and substantial damages.” Wallace v. Lewis County, 134 Wn. App. 1, 15,
137 P.3d 101 (2006), as corrected (Aug. 15, 2006).


                                            9
No. 80966-1-I/10


       3. Credibility

       Cozza says that because this case involved issues of credibility, granting

summary judgment for PNC was error. PNC responds that Cozza introduced no

evidence creating an issue as to credibility. We conclude that the trial court did

not err in this regard.

       Cozza relies on Balise v. Underwood, 62 Wn.2d 195, 381 P.2d 966

(1963), for the proposition that if a party provides impeaching or contradicting

evidence, an issue of credibility arises and in such a case, a court should deny a

motion for summary judgment. But later cases clarify that “while a court should

not resolve a genuine issue of credibility at a summary judgment hearing, ‘[a]n

issue of credibility is present only if the party opposing the summary judgment

comes forward with evidence which contradicts or impeaches the movant’s

evidence on a material issue.’” Laguna v. Dep’t of Transp., 146 Wn. App. 260,

266–67, 192 P.3d 374 (2008) (alteration in original) (quoting Howell v. Spokane

& Inland Empire Blood Bank, 117 Wn.2d 619, 626–27, 818 P.2d 1056 (1991)).

“Impeachment of a witness does not establish the opposite of [their] testimony as

fact,” thus impeachment does not necessarily establish a genuine issue of

material fact. Laguna, 146 Wn. App. at 267.

       Cozza purports to have impeached PNC’s contention that it may

foreclose, and that PNC has not denied multiple allegations, including that it

acted in bad faith and engaged in trespass. Cozza says that because this case

turns on whether Cozza and her business records are more credible than PNC

and its records, summary judgment is inappropriate. Cozza has not provided


                                        10
No. 80966-1-I/11


evidence impeaching PNC’s assertion that it held the Note when it initiated the

complaint or establishing that PNC acted in bad faith10 or committed trespass.

Nor has she provided any evidence to impeach any other material factual

assertion by PNC. Cozza has not established a “genuine issue of credibility.”

See id. at 266.

       4. PNC’s failure to mediate in good faith

       Cozza says that because a mediator found that PNC failed to mediate in

good faith, Cozza is entitled to a defense under the Foreclosure Fairness Act.

PNC responds that the applicable statutory provision precludes such a defense

against judicial foreclosure. We agree with PNC.11

       RCW 61.24.163(14)12 provides:
           (14)(a) The mediator’s certification that the beneficiary failed to
       act in good faith in mediation constitutes a defense to the nonjudicial
       foreclosure action that was the basis for initiating the mediation. In
       any action to enjoin the foreclosure, the beneficiary is entitled to rebut
       the allegation that it failed to act in good faith.
           (b) The mediator’s certification that the beneficiary failed to act in
       good faith during mediation does not constitute a defense to a judicial
       foreclosure or a future nonjudicial foreclosure action if a modification
       of the loan is agreed upon and the borrower subsequently defaults.

(Emphasis added).



       10
           Cozza offers no evidence arguing that PNC acted in bad faith as to the
modifications. Cozza submitted a declaration alleging bad faith, but Cozza does not cite
it on appeal, nor is the declaration enough to establish a genuine issue of material fact.
See Heath, 106 Wn. App. at 513 (a party cannot reply on “having its affidavits accepted
at face value”).
        11
           Because we conclude that PNC’s failure to mediate in good faith is not a
defense to judicial foreclosure, we do not address Cozza’s contention that a genuine
issue of material fact exists as to “bad faith modifications.”
        12
           In her opening brief, Cozza cites the 2011 version of the statute, but the
current version is identical in pertinent part. Former RCW 61.24.163(11) (2011).


                                           11
No. 80966-1-I/12


       Division Two of this court held that this statute13 precludes a defense

against judicial foreclosure when a mediator decides a beneficiary failed to act in

good faith. Wells Fargo Bank, N.A. for Option One Mortg. Loan Tr. 2006-1,

Asset-Backed Certificates, Series 2006-1 v. Gardner, noted at 5 Wn. App. 2d

1011, slip op. at 10 (2018); see GR 14.1 (“Washington appellate courts should

not, unless necessary for a reasoned decision, cite or discuss unpublished

opinions in their opinions”). The court set forth two reasons why the defense

does not apply to judicial foreclosures:
       First, the absence of any reference to “judicial foreclosure” in
       subsection (a) suggests that the legislature did not intend to provide
       an affirmative defense to judicial foreclosure. If the legislature had
       intended to extend the affirmative defense to both judicial and
       nonjudicial foreclosures, it could have clearly expressed that intent
       by including both terms in subsection (a). Second, the last
       antecedent rule is not merely a formalistic maxim based on
       punctuation, but is a sign of legislative intent. Under that rule, the
       qualifying phrase “if a modification of the loan is agreed upon and the
       borrower subsequently defaults,” applies only to “a future nonjudicial
       foreclosure action,” because that is the immediately preceding
       antecedent and there is no comma before the qualifying phrase.

Id. at 9 (quoting former RCW 61.24.163(14)(b)).14 We agree with this reasoning

and conclude that Cozza was not entitled to a defense under RCW 61.24.163.

   B. Cozza’s Cross-Motion for Summary Judgment

       We review de novo summary judgment rulings. Ray, 15 Wn. App. at 356.




       13
            The court in this case interpreted the 2014 version of the statute. The
language in the pertinent part of the 2014 version is identical to the current version.
         14
            Gardner, slip op. at 8 (“one rule of grammar applied to statutory interpretation
is ‘the last antecedent rule, which states that qualifying or modifying words and phrases
refer to the last antecedent.’” (quoting State v. Bunker, 169 Wn.2d 571, 578, 238 P.3d
487 (2010))).


                                             12
No. 80966-1-I/13


          1. PNC’s name in the case caption

          Cozza says that PNC failed to name the proper party in the complaint’s

caption by including “successors and assigns” after its name. PNC says Cozza

waived this argument and, in any event, no law prevents PNC from including

such boilerplate language in their name. We agree with PNC that Cozza waived

this argument.

          “Generally, any objection to the capacity of a business to bring suit based

solely on the identity of the named plaintiff must be raised in a preliminary

pleading or by answer or the objection is deemed waived.” Bus. Serv. of Am. II,

Inc. v. WaferTech, LLC, 188 Wn.2d 846, 851, 403 P.3d 836 (2017). Cozza did

not make any such objection. Thus, she waived her argument on this issue.

          2. Issues of equity

          Cozza says that the trial court erred in how it resolved issues of equity.

She contends that the trial court failed to apply principles of equity by declining to

provide its reasoning for its rulings. As discussed below, the trial court did not err

in declining to enter findings of fact and conclusions of law. And Cozza cites no

law requiring any other type of reasoning in cases of equity. Aside from this

contention, Cozza does not explain how the trial court erred in resolving issues of

equity.

   C. Findings of Fact and Conclusions of Law

          Relying on the party presentation principle15 and the separation of powers


         According to the party presentation principle, “courts are essentially passive
          15

instruments of government” and should not be too involved in the adversarial process.
See United States v. Sineneng-Smith, __ U.S. __, __, 140 S. Ct. 1575, 1579, 206 L. Ed.


                                            13
No. 80966-1-I/14


doctrine, Cozza says that the trial court erred by not issuing findings of fact and

conclusions of law. Cozza asks this court to remand the case for findings and

conclusions related to whether recusal was required and whether a violation of

the separation of powers doctrine occurred. PNC responds that Cozza waived

this argument. PNC also says Washington law establishes a trial court need not

enter findings of fact and conclusions of law when granting summary judgment.

We conclude that even if Cozza did not waive this argument,16 the trial court did

not err.

       The trial court relied on Sinclair v. Betlach, 1 Wn. App. 1033, 1034, 467

P.2d 344 (1970), in determining that entering findings of fact in a motion for

summary judgment would be superfluous. Cozza contends that Sinclair is

distinguishable on the facts, but other cases similarly hold. See, e.g., Davenport

v. Washington Educ. Ass’n, 147 Wn. App. 704, 716 n.23, 197 P.3d 686 (2008)

(“the Washington Supreme Court has ‘held on numerous occasions that findings

of fact and conclusions of law are superfluous in both summary judgment and

judgment on the pleadings proceedings.’” (quoting Washington Optometric Ass’n

v. Pierce County, 73 Wn.2d 445, 448, 438 P.2d 861 (1968))). Cozza relies on

State v. Agee, 89 Wn.2d 416, 419, 573 P.2d 355 (1977), but that criminal case

2d 866 (2020) (quoting United States v. Samuels, 808 F.2d 1298, 1301 (8th Cir. 1987)).
Cozza says the trial court violated this principle. But the record does not show that the
trial judge was too involved in the adversarial process or otherwise failed to act as a
neutral arbiter. And Cozza does not convincingly explain how this principle or the
separation of powers doctrine required the trial court, contrary to other law, to enter
findings and conclusions.
         16
            Cozza did not object below when the court declined to issue findings and
conclusions. Under RAP 2.5(a) we may decline to address issues raised for the first
time on appeal. And Cozza does not respond to this waiver contention in her reply brief.
But we address it because some of Cozza’s other arguments relate to it.


                                           14
No. 80966-1-I/15


addresses a CrR 4.5 motion to suppress and not summary judgment. The trial

court did not err in declining to enter findings of fact and conclusions of law on its

summary judgment rulings.

   D. Recusal

       Cozza says the trial judge erred by failing to address a potential conflict of

interest. PNC says that the trial judge did not have an interest requiring recusal.

We conclude that the trial court acted within its discretion.

       “We review a trial court’s recusal decision for an abuse of

discretion.” Tatham v. Rogers, 170 Wn. App. 76, 87, 283 P.3d 583 (2012). “The

court abuses its discretion when its decision is manifestly unreasonable or is

exercised on untenable grounds or for untenable reasons.” Id.

       “The Due Process Clause entitles a person to an impartial and

disinterested tribunal in both civil and criminal cases.” Id. at 90 (quoting Marshall

v. Jerrico, Inc., 446 U.S. 238, 242, 100 S. Ct. 1610, 64 L. Ed. 2d 182 (1980)).

But because “the common law and state codes of judicial conduct generally

provide more protection than due process requires” courts typically “resolve

questions about judicial impartially [sic] without using the constitution.”

JPMorgan Chase Bank, N.A. v. Stehrenberger, noted at 193 Wn. App. 1035, slip

op. at 3–4 (2016); see GR 14.1. Under the Code of Judicial Conduct, a judge

must recuse if their impartiality may reasonably be questioned. West v.

Washington Ass’n of County Officials, 162 Wn. App. 120, 136–37, 252 P.3d 406

(2011). But recusal is unnecessary if a judge’s interest is de minimis. Kok v.

Tacoma Sch. Dist. No. 10, 179 Wn. App. 10, 26, 317 P.3d 481 (2013). De


                                          15
No. 80966-1-I/16


minimis interests are insignificant and include “an interest in the individual

holdings within a mutual or common investment fund.” Stehrenberger, slip op.

at 5 (quoting Comment 6 to the CJC 2.11).

       Cozza says that the trial court judge, and likely all Washington state

judges, have a conflict of interest in this case. She says that a “substantial

amount” of judges’ retirement funds are invested in mortgage-backed securities

comprised of loans such as the one at issue here. She contends that judges are

disinclined to rule against foreclosures in cases involving fraud because doing so

will impact the stability of mortgage backed securities. She says this is so given

the “rampant” fraud relating to these types of investments. She says that the

Due Process Clause of the United States Constitution prevents a judge from

hearing a case in which the judge has an interest.

       Cozza raised this argument before the trial court. She did not move to

disqualify the judge—her attorney raised the issue in his declaration in support of

her cross-motion for summary judgment. She requested that if the trial court

believed a potential conflict existed, it should appoint a non-sitting Judge Pro

Tempore. And she requested that if the trial judge declined to recuse himself,

the court include reasoning for that decision in its summary judgment ruling. The

trial judge did not address this issue at the hearings or in his order and did not

recuse himself.

       “[A]n interest in the individual holdings within a mutual or common

investment fund”—such as the interest at issue—is de minimis. See

Stehrenberger, slip op. at 5 (quoting Comment 6 to the CJC 2.11). This case is


                                         16
No. 80966-1-I/17


like Stehrenberger in which the court held that the judge’s retirement fund being

invested by the state in diversified investments—including holdings in JPMorgan,

the plaintiff there—was a de minimis interest not requiring recusal. Id. at 4–5;

see GR 14.1. And while Cozza states that a failure to address a request to

recuse borders on “judicial tyranny,” she does not cite law requiring that a trial

court explicitly address such a request, which she did not make in a separate

motion. The trial court did not err by declining to address the conflicts issue or

recuse himself.

       We affirm.




 WE CONCUR:




                                         17